I concur on the strength of the case of American Smelting andRef. Co. v. Industrial Commission, referred to in the prevailing opinion, and because our decision simply sends the matter down for further hearing. But I admit I have difficulty in seeing where we are worse off with these findings than if there were no findings. If the findings were contrary to the decision of the commission, or they did not support it, it would reveal an inconsistency in the mental processes of the commission and justice would require an overturning of its decision. But in this case the final outcome or decision of the commission is supported by the findings, albeit such findings are indefinite in the sense that it is apparently impossible to determine whether the commission found that the accident, however it was caused did not arise out of or in the course of the employment, or the loss of the right leg was not the result of such accident. But if there were no findings, but just a denial of the claim, what would we do? We would assume that the commission, *Page 130 
knowing its duty, would have given an award for hospital and medical expenses for the injury to the left leg and all consequences therefrom if it had determined that the accident which caused such injury to the left leg arose out of or in the course of the employment and that, since it denied the award, it must definitely have determined that the very accident itself did not so happen. I wonder why, with this general finding that "the disability was not caused nor contributed to by an accident arising out of or in the course of his employment," we should come to any different deduction. But because I agree that it is more satisfactory to know definitely without deducing on what particular ground the claim in toto was denied and thus prevent possible injustice, and because it simply opens up the matter for further hearing and more definite findings, I concur.